DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1, 9, 17, and 20 have been amended, and Claims 22 and 23 have been added as per the amendment filed on 3/01/2021.
Currently Claims 1-12 and 14-23 are pending and prosecuted.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-12 and 14-23  rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Claims 1, 9, and 17 recite the limitation, “wherein that at least one of a translational movement magnitude or a translation movement directionality comprises a parameter associated with the first command”. However, the specificaiton and the drawings, particularly that of paragraph [0055] of the printed publication, do not describe or detail that the values of said “translational movement magnitude” or “translational movement directionality” which are extracted, further comprise of “parameters” and that these “parameters” are associated with the first command.
Claims 2-8, 10-12, 14-16, and 18-23, which are dependent from Claims 1, 9, and 17, are also rejected for the same rationale.
	The examiner suggests amending the claim to remove this wherein clause and replace it with the wherein clause of Claim 23 in order to overcome the rejection.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1-3, 9-12, 14, 17-19, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Whitney et al., US Patent Publication 2015/0185837, henceforth known as Whitney, in view of Nirjon et al., US Patent Publication 2017/0351345, henceforth known as Nirjon.


Regarding Claim 1, Whitney a computer-implemented method for interacting with a wearable computing device (Abstract; a gesture-based waking and control system to wake a smart watch device), the method comprising: 
processing a first data stream to determine that a first criterion has been met (Figure 1A-1B; [0016-0022]; detecting a drop in ambient light at a device surface for determining a nudge wake gesture), wherein the first data stream includes optical data (Whitney: Figure 1A-1B; [0016-0022]; the ambient light sensor is considered as an “optical input” that detects “optical data”)
determining that the first criterion corresponds to a first no-handed input not involving either hand of an end-user; and mapping the first no-handed input to a first (Figure 1A-1B; [0016-0022]; detecting a drop in ambient light at a device surface for determining a nudge wake gesture that triggers the smartwatch to wake and enter a ready state). 
However, Whitney does not disclose the first criterion indicates a translation movement of the wearable computing device relative to a surface, wherein processing the first data stream further comprises extracting at least one of a translational movement magnitude or a translational movement directionality from the optical data;
wherein that at least one of a translational movement magnitude or a translational movement directionality comprises a parameter associated with the first command.
Nirjon et al., US Patent Publication 2017/0351345, teaches a device 100 that is worn on a users finger. The device comprises of a displacement sensor 130, that can be an optical sensor, and a data processor 150. The data processor determines, based on input received from the displacement sensor, the direction and magnitude of movements (processing the first data stream further comprises extracting at least one of a translational movement magnitude or a translational movement directionality from the optical data; wherein that at least one of a translational movement magnitude or a translational movement directionality comprises a parameter) of the user’s hand over a surface (a translation movement of the wearable computing device relative to a surface). Where these movements can be used as gesture-based movements (Figure 1a; [0021]; [0027]; [0045];)
(Figure 1a; [0021]; [0027]; [0045];).
Therefore, the claimed subject matter of “the first criterion indicates a translation movement of the wearable computing device relative to a surface, wherein processing the first data stream further comprises extracting at least one of a translational movement magnitude or a translational movement directionality from the optical data; and wherein that at least one of a translational movement magnitude or a translational movement directionality comprises a parameter associated with the first command” would have been obvious to one of ordinary skill in the art.

Regarding Claim 2, The combination of Whitney and Nirjon teaches wherein the wearable computing device comprises a smartwatch that includes a first sensor for capturing the first data stream (Whitney: Figure 1A-1B; [0016-0022]; a smartwatch that includes an ambient light sensor for determining the nudge wake gesture). 

(Whitney: Figure 1A-1B; [0016-0022]; the ambient light sensor is considered as an “optical input”).

Regarding Claim 9, Whitney discloses a non-transitory computer-readable medium storing program instructions that, when executed by a processor, causes the processor to perform the steps of (Abstract; Claim 12;  a non-transitory machine-readable medium storing instruction to cause processing logic within a smart watch device to perform a gesture-based waking to wake a smart watch device),: 
processing a first data stream to determine that a first criterion has been met (Figure 1A-1B; [0016-0022]; detecting a drop in ambient light at a device surface or an increase in pressure on the wrist attachment that is detected by a pressure sensor for determining a nudge wake gesture), wherein the first data stream includes optical data (Whitney: Figure 1A-1B; [0016-0022]; the ambient light sensor is considered as an “optical input” that detects “optical data”);
determining that the first criterion corresponds to a first no-handed input not involving either hand of an end-user; and mapping the first no-handed input to a first command for execution by a wearable computing device (Figure 1A-1B; [0016-0022]; detecting a drop in ambient light at a device surface or a increase in pressure for determining a nudge wake gesture that triggers the smartwatch to wake and enter a ready state).  

wherein that at least one of a translational movement magnitude or a translational movement directionality comprises a parameter associated with the first command.
Nirjon et al., US Patent Publication 2017/0351345, teaches a device 100 that is worn on a users finger. The device comprises of a displacement sensor 130, that can be an optical sensor, and a data processor 150. The data processor determines, based on input received from the displacement sensor, the direction and magnitude of movements (processing the first data stream further comprises extracting at least one of a translational movement magnitude or a translational movement directionality from the optical data; wherein that at least one of a translational movement magnitude or a translational movement directionality comprises a parameter) of the user’s hand over a surface (a translation movement of the wearable computing device relative to a surface). Where these movements can be used as gesture-based movements (Figure 1a; [0021]; [0027]; [0045];)
Nirjon’s teachings of a wearable computing device that comprises of optical sensors that that detects movement across a surface and determines direction and magnitude of movements of the movement which can be used as a gesture input would have been recognized by one skilled in the art as applicable to the disclosure of Whitney, and the results would have been predictable and resulted in providing the (Figure 1a; [0021]; [0027]; [0045];).
Therefore, the claimed subject matter of “the first criterion indicates a translation movement of the wearable computing device relative to a surface, wherein processing the first data stream further comprises extracting at least one of a translational movement magnitude or a translational movement directionality from the optical data; and wherein that at least one of a translational movement magnitude or a translational movement directionality comprises a parameter associated with the first command” would have been obvious to one of ordinary skill in the art.


Regarding Claim 10, The combination of Whitney and Nirjon teaches wherein the wearable computing device comprises a smartwatch that includes a first sensor for capturing the first data stream (Whitney: Figure 1A-1B; [0016-0022]; a smartwatch that includes an ambient light sensor for determining the nudge wake gesture).  

Regarding Claim 11, The combination of Whitney and Nirjon teaches wherein the first sensor comprises at least one of an inertial measurement unit, an audio input, or an optical input (Whitney: Figure 1A-1B; [0016-0022]; the ambient light sensor is considered as an “optical input”). 

Regarding Claim 12, The combination of Whitney and Nirjon teaches further comprising processing a second data stream to determine that a second criterion has been met, wherein the step of determining that a second criterion has been met comprises determining that the wearable computing device has impacted a solid object or a fluid (Whitney: Figure 1A-1B; [0016-0022]; a nudge gesture begins at a start positon 103a, in which the smartwatch device 100 is a held a distance away from the body of the wear, and subsequently is moved from a gesture start position 103a along a first gesture path 102 towards the wearer's body and subsequently pressed against the wearers body for a period of time (impacted a solid object). The nudge gesture can be configured to trigger in response to a detected pressure that continuously exceeds a threshold amount for greater than a period of time.).

Regarding Claim 14, The combination of Whitney and Nirjon teaches further comprising processing a second data stream to determine that a second criterion has been met (Whitney: Figure 1A-1B; [0016-0022]; a nudge gesture begins at a start positon 103a, in which the smartwatch device 100 is a held a distance away from the body of the wear, and subsequently is moved from a gesture start position 103a along a first gesture path 102 towards the wearer's body and subsequently pressed against the wearers body for a period of time (impacted a solid object). The nudge gesture can be configured to trigger in response to a detected pressure that continuously exceeds a threshold amount for greater than a period of time.).

	However, one of ordinary skill in the art, at the time the invention was filed, would have recognized through Whitney’s teachings of detecting an increase in pressure (a touch input) on the wrist attachment that is detected by the pressure sensor to trigger an electrical signal that is interpreted by a sensor controller to determine if that data indicates the occurrence of a wake gesture can occur on an object external to the user, so long as this criteria is met.
	Therefore, the claimed subject matter would have been obvious to one of ordinary skill in the art, at the time the invention was filed.


Regarding Claim 17, Whitney discloses a system (Abstract; a smartwatch), comprising: 
a memory storing a control engine; and a processor that, upon executing the control engine, performs the steps of (Abstract; Claim 12;  a non-transitory machine-readable medium storing instruction to cause processing logic within a smart watch device to perform a gesture-based waking to wake a smart watch device): 
processing a first data stream to determine that a first criterion has been met (Figure 1A-1B; [0016-0022]; detecting a drop in ambient light at a device surface or an increase in pressure on the wrist attachment that is detected by a pressure sensor for determining a nudge wake gesture), wherein the first data stream (Whitney: Figure 1A-1B; [0016-0022]; the ambient light sensor is considered as an “optical input” that detects “optical data”);
determining that the first criterion corresponds to a first no-handed input not involving either hand of an end-user, and mapping the first no-handed input to a first command for execution by a wearable computing device (Figure 1A-1B; [0016-0022]; detecting a drop in ambient light at a device surface or an increase in pressure for determining a nudge wake gesture that triggers the smartwatch to wake and enter a ready state).  
However, Whitney does not disclose the first criterion indicates a translation movement of the wearable computing device relative to a surface, wherein processing the first data stream further comprises extracting at least one of a translational movement magnitude or a translational movement directionality from the optical data;
wherein that at least one of a translational movement magnitude or a translational movement directionality comprises a parameter associated with the first command.
Nirjon et al., US Patent Publication 2017/0351345, teaches a device 100 that is worn on a users finger. The device comprises of a displacement sensor 130, that can be an optical sensor, and a data processor 150. The data processor determines, based on input received from the displacement sensor, the direction and magnitude of movements (processing the first data stream further comprises extracting at least one of a translational movement magnitude or a translational movement directionality from the optical data; wherein that at least one of a translational movement magnitude or a translational movement directionality comprises a parameter) of the user’s hand over a a translation movement of the wearable computing device relative to a surface). Where these movements can be used as gesture-based movements (Figure 1a; [0021]; [0027]; [0045];)
Nirjon’s teachings of a wearable computing device that comprises of optical sensors that that detects movement across a surface and determines direction and magnitude of movements of the movement which can be used as a gesture input would have been recognized by one skilled in the art as applicable to the disclosure of Whitney, and the results would have been predictable and resulted in providing the smart watch device of Whitney to detect a wake gesture by detecting a translation across a surface from its optical sensors to enter a ready state, since the Nirjon teaches a similar wearable computing device with optical sensors that can detect translation across a surface in order to provide a function of the wearable computing device (Figure 1a; [0021]; [0027]; [0045];).
Therefore, the claimed subject matter of “the first criterion indicates a translation movement of the wearable computing device relative to a surface, wherein processing the first data stream further comprises extracting at least one of a translational movement magnitude or a translational movement directionality from the optical data; and wherein that at least one of a translational movement magnitude or a translational movement directionality comprises a parameter associated with the first command” would have been obvious to one of ordinary skill in the art.


(Whitney: Figure 1A-1B; [0016-0022]; a smartwatch that includes an ambient light sensor for determining the nudge wake gesture, where the ambient light sensor is considered as an “optical input”).   

Regarding Claim 19, The combination of Whitney and Nirjon teaches further comprising a wearable computing device that includes the memory, the processor, and the first sensor (Whitney: Abstract; Figure 1A-1B; [0016-0022]; a smartwatch (wearable computing device) that comprises of the ambient light sensor, the a non-transitory machine-readable medium, and the processing logic).

Regarding Claim 23, The combination of Whitney and Nirjoin teaches wherein the first command is executed based on at least one of the translational movement magnitude or the translational movement directionality (Whitney: Figure 1A-1B; [0016-0022]; Nirjonm: Figure 1a; [0021]; [0027]; [0045]; detect a wake gesture by detecting a translation across a surface from its optical sensors to enter a ready state, where the translation is based on the direction and magnitude of movement)


Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Whitney, in view of Nirjon, in further view of Mattice et al., US Patent Publication .

Regarding Claim 4, The combination of Whitney and Nirjon does not explicitly teach wherein the first data stream comprises a set of timestamped values, and wherein determining that the first criterion has been met comprises: identifying a subset of the timestamped values corresponding to a first set of inflection points; and determining that the subset of timestamped values occurs within a first time window. 
	However, Mattice et al., US Patent Publication 2016/0246444, teaches that various type of input/parameters may be provided to a gesture analysis procedure for processing of a gesture. This includes, time stamp information (e.g., gesture start time, gesture end time, overall duration, duration of discrete portions of gestures, etc.) ([0050-0051]; [0063];).
	It would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to modify the combinational disclosure of Whitney and Nirjon to further include the teachings of Mattice such that when determining the nudge wake gesture, an analysis of the time stamp information is performed for processing of the gesture in order to provide wherein the first data stream comprises a set of timestamped values and wherein determining that the first criterion has been met comprises: determining that the timestamped values occurs within a first time window. The motivation to combine these arts is because Mattice teaches that various type of input/parameters are provided for processing of a gesture (Mattice: [0051];).
	However, the combination of Whitney, Nirjon, and Mattice doesn’t explicitly teach wherein determining that the first criterion has been met comprises: identifying a subset of the timestamped values corresponding to a first set of inflection points; and determining that the subset of timestamped values occurs within a first time window.
	Gay et al., US Patent Publication 2015/0007042, teaches that a gesture comparator is configured to perform an identification of the gesture based on the gesture input information and candidates. The gesture may include several inflection points, and obtain candidates for a set of points up to the first inflection. The subsequent points for the input gesture may be passed-through a gesture comparator, which need only match the points after the first inflection with the received candidate gestures in order to determine the gesture ([0056-0057];).
	It would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to modify the combinational disclosure of Whitney, Nirjon, and Mattice to further include the teachings of Gay in order to provide wherein determining that the first criterion has been met comprises: identifying a subset of the timestamped values corresponding to a first set of inflection points; and determining that the subset of timestamped values occurs within a first time window. The motivation to combine these arts is to utilize the teachings of Gay in order to provide identification of a gesture based on gesture input information and candidates (Gay: [0057];).


Regarding Claim 5, The combination of Whitney, Nirjon, Mattice, and Gay teaches further comprising determining that the first set of inflection points includes at least a (Gay: [0056-0057]; the examiner considers that the must be at least one inflection point (at least a first threshold number of inflection points) for the gesture comparator to start identify the gesture). 

Regarding Claim 6, The combination of Whitney, Nirjon, Mattice, and Gay teaches further comprising determining that each inflection point in the first set of inflection points corresponds to at least one timestamped value in the subset of timestamped values that exceeds a first threshold value (Mattice: [0050-0051]; [0063]; Gay: [0056-0057]; the examiner considers that the inflection point corresponds to a timestamped value, which exceeds a threshold of one for the gesture comparator to start identify the gesture).  

Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Whitney, in view of Nirjon, in further view of Mistry et al., US Patent Publication 2016/0328023, henceforth known as Mistry, and in further view of Moore et al., US Patent Publication 2015/0046867, henceforth known as Moore.

Regarding Claim 7, The combination of Whitney and Nirjon does not explicitly teach further comprising processing the first data stream to identify first context data indicating a functional state of the wearable computing device, and wherein the first context data is used in determining that the first criterion has been met. 
(Abstract; [0197]; Claim 2;).
	It would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to modify the combinational disclosure of Whitney and Nirjon to further include the teachings of Mistry such that the smart watch uses the sensor data from the ambient light sensor to determine a context of the smart watch in order to provide processing the first data stream to identify first context data indicating a functional state of the wearable computing device. The motivation to combine these arts is because Mistry teaches determines a context, from sensor data, that is used to perform a function of the wearable device (Mistry: [0197]; Claim 2;).
	However, the combination of Whitney, Nirjon, and Mistry doesn’t explicitly teach wherein the first context data is used in determining that the first criterion has been met. 
Moore teaches an electronic device requiring different touch input in different contexts to perform the same action. For instance, the context can relate to whether the device is currently in motion or station as indicated by sensor data received by integrated accelerometer location determination circuitry, and the like. When the device is stationary, a user can provide touch input such as "short" swipe gesture to perform a message deletion. However, to prevent inadvertent message deletions while the user is walking, jogging, bicycling, driving, etc. (i.e when the device is in motion), a “long” swipe may be needed to delete the message. In this manner, depending on the context (e.g., whether the device is stationary or detected to be in motion), different touch inputs (e.g., a "short” swipe when the device is stationary and a “long” swipe when the device is in ([0015-0017];)
Moore’s teachings of requiring different touch input in different contexts to perform the same action would have been recognized by one skilled in the art, as applicable the combinational disclosure of Whitney, Nirjon, and Mistry and the results would have been predictable and resulted in having the smartwatch require different nudge wake gestures that trigger the smartwatch to wake and enter a ready state based on the detected context of the smartwatch, since Moore teaches requiring different touch input in different contexts to perform the same action (Moore: [0015];).
Therefore, the claimed subject matter of “wherein the first context data is used in determining that the first criterion has been met” would have been obvious to one of ordinary skill in the art, at the time the invention was filed.

Regarding Claim 8, The combination of Whitney, Nirjon, Mistry, and Moore teaches further comprising, prior to determining that the first criterion has been met, updating a predefined criterion based on the first context data to generate the first criterion (Whitney: Figure 1A-1B; [0016-0022]; Moore: [0015]; based on the detected context of the smart watch, the nudge wake gesture (a predefined criterion) is changed (updated) in order for the nudge wake gesture to trigger the smartwatch to wake and enter a ready state). 

Claims 15, 16, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Whitney, in view of Nirjon, in further view of Chung et al., US Patent Publication 2016/0366266, henceforth known as Chung.

Regarding Claim 15, The combination of Whitney and Nirjon doesn’t explicitly teach wherein the first data stream comprises first sensor data captured by the wearable computing device (Whitney: Figure 1A-1B; [0016-0022]; a smartwatch that includes an ambient light sensor for determining the nudge wake gesture).
However, the combination of Whitney and Nirjon doesn’t explicitly teach wherein second sensor data captured by a peripheral device coupled to the wearable computing device.
	Chung teaches a mobile terminal, which can be a wearable device such as a smart watch ([0040];) that receives a second input signal form an insole, and a third input signal from an external device such as a smart watch for determining a control of a predetermined function. As seen in Figure 17, the input signals can control exercise application based on an input signal sensed by a smartwatch 1710 and an input single sensed by insoles 1720 when a user practices a running exercise (second sensor data captured by a peripheral device coupled to the wearable computing device) (Figure 4, 17, and 20; [0040]; [0126]; [0152-0156]; [0163-0167];).
	It would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to modify the combinational disclosure of Whitney and Nirjon to further include the teachings of Chung such that the smartwatch of Whitney is capable of controlling an exercise application based on signals from itself, the smartwatch, and (Chung: [0007-0009]).
Regarding Claim 16, The combination of Whitney, Nirjon, and Chung teaches wherein at least one of the first sensor data or the second sensor data indicates that at least one body part of the end-user is moving (Chung: Figure 4, 17, and 20; [0040]; [0126]; [0152-0156]; [0163-0167]; the mobile terminal can determine if a slope of the insole exceeds a predetermined angle when heels of both feet are not contacted with the ground, it may be mapped to a state of running in advance).
	

Regarding Claim 20, The combination of Whitney and Nirjon doesn’t explicitly teach further comprising a peripheral device coupled to the wearable computing device and including sensor that captures a second data stream is used in determining that the first criterion is met.
Chung teaches a mobile terminal, which can be a wearable device such as a smart watch ([0040];) that receives a second input signal from an insole, and a third input signal from an external device such as a smart watch for determining a control of a predetermined function. As seen in Figure 17, the input signals can control exercise application based on an input signal sensed by a smartwatch 1710 and an input single sensed by insoles 1720 when a user practices a running exercise (second sensor data captured by a peripheral device coupled to the wearable computing device). The mobile terminal can determine whether the first input signal and the second input signal correspond to a predetermined mapping gesture. In this instance, if a slope of the insole exceeds a predetermined angle when heels of both feet are not contacted with the ground, it may be mapped to a state of running in advance. Further, whether a current state corresponds to a state of running or a state of starting to run can be mapped based on an acceleration change. Hence, the mobile terminal can control a predetermined function to be performed based on the received first input signal and the second input signal. (Figure 4, 17, and 20; [0040]; [0126]; [0152-0156]; [0163-0167];).
	It would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to modify the combinational disclosure of Whitney and Nirjon to further include the teachings of Chung such that the smartwatch of Whitney is connected to insoles and the smartwatch determines, when the input signals are received from the smartwatch and insoles,  that these input signals correspond to a predetermined mapping gesture for controlling a predetermined function to be performed in order to provide further comprising a peripheral device coupled to the wearable computing device and including  sensor that captures a second data stream is used in determining that the first criterion is met. The motivation to combine these analogous arts is provide a controlling of a predetermined function based on signals from a smartwatch and an insole (Chung: [0154];) using a gesture input in order to overcome issues where it is difficult for the user to operate the mobile terminal when holding a heavy object in both hands, for example (Chung: [0007-0009]).


Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Whitney, in view of Nirjon, in further view of Felch, US Patent Publication 2017/0076581.

Regarding Claim 21, The combination of Whitney and Nirjon doesn’t explicitly teach wherein the first no-handed input is determined based on first context data indicating a functional state of the wearable computing device.
Felch teaches that gesture recognition steps can take into context the current state of the system. By taking into account contextual information, it is possible for gesture recognition systems to have improve accuracy since the set of gestures that are relevant in a given context may be reduced. It is contemplated that this reduction in the number of acceptable gestures for a given context significantly reduces the complexity of gesture recognitions steps such that it can achieve higher accuracy from fewer sensor readings, thereby achieving lower power ([0530];).
It would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to modify the combinational disclosure of Whitney and Nirjon to further include the teachings of Felch in order to provide wherein the first no-handed input is determined based on first context data indicating a functional state of the wearable computing device. The motivation to combine these arts is because Felch teaches that this reduction in the number of acceptable gestures for a given context significantly reduces the complexity of gesture recognitions steps such that it can achieve higher accuracy from fewer sensor readings, thereby achieving lower power (Felch: [0530];).
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Whitney, in view of Nirjon, in further view of Ajmera et al., US Patent Publciation 2011/0234492, henceforth known as Adjmera.

Regarding Claim 21, The combination of Whitney and Nirjon doesn’t explicitly teach wherein the first criterion further indicates a threshold level of the translational movement of the wearable computing device relative to the surface.
	However, Ajmerea teaches that a step of detecting a gesture is determining a gesture has occurred if detected movement is equal to or exceeds a predetermined threshold value (Claim 2).
It would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to modify the combinational disclosure of Whitney and Nirjon to further include the teachings of Ajmera in order to provide wherein the first criterion further indicates a threshold level of the translational movement of the wearable computing device relative to the surface. The motivation to combine these analogous arts is to provide detecting a gesture has occurred if movement equals or exceeds a predetermined threshold value (Ajmerea: Claim 2.)


Allowable Subject Matter

The following claims (based on the claim set filed on 12/23/2019) are drafted by the examiner and considered to distinguish patentably over the art of record in this application, Claims 1, 4-8, 9, and 17 are presented to applicant for consideration: 

1. (Currently Amended) A computer-implemented method for interacting with a wearable computing device, the method comprising: 
	

		processing a first data stream, that comprises of a set of timestamped values, to determine that a first criterion has been met[[;]] by:
			identifying a subset of the timestamped values corresponding to a first set of inflection points;  
			determining that the subset of timestamped values occurs within a first time window;
			determining that the first set of inflection points includes at least a first threshold number of inflection points; and
			determining that each inflection point in the first set of inflection points corresponds to at least one timestamped value in the subset of timestamped values that exceeds a first threshold value;
		processing the first data stream to identify first context data indicating a functional state of the wearable computing device, and wherein the first context data is used in determining that the first criterion has been met,
		determining, from a first set of possible no-handed inputs that do not involve either hand of an end-user, a second set of possible no-handed inputs that do not involve either hand of an end-user, wherein the second set of possible no-handed inputs includes fewer possible no-handed inputs than the first set of possible no-handed inputs; 

		mapping the first no-handed input to a first command for execution by the wearable computing device.
		wherein, prior to determining that the first criterion has been met, updating a default criterion by adjusting parameters of the first time window, threshold number of inflection points, and the first threshold value, based on the first context data, to generate the first criterion. 

4-8. (Cancelled).

9. (Currently Amended) A non-transitory computer-readable medium storing program instructions that, when executed by a processor, causes the processor to perform the steps of: 
	

		processing a first data stream, that comprises of a set of timestamped values, to determine that a first criterion has been met[[;]] by:
			identifying a subset of the timestamped values corresponding to a first set of inflection points;  
			determining that the subset of timestamped values occurs within a first time window;
			determining that the first set of inflection points includes at least a first threshold number of inflection points; and
			determining that each inflection point in the first set of inflection points corresponds to at least one timestamped value in the subset of timestamped values that exceeds a first threshold value;
		processing the first data stream to identify first context data indicating a functional state of the wearable computing device, and wherein the first context data is used in determining that the first criterion has been met,

		determining that the first criterion corresponds to a first no-handed input included in the second set of possible no-handed inputs; and 
		mapping the first no-handed input to a first command for execution by the wearable computing device.
		wherein, prior to determining that the first criterion has been met, updating a default criterion by adjusting parameters of the first time window, threshold number of inflection points, and the first threshold value, based on the first context data, to generate the first criterion. 


17. (Currently Amended) A system, comprising: 
	a memory storing a control engine; and 
	a processor that, upon executing the control engine, performs the steps of: 
	

		processing a first data stream, that comprises of a set of timestamped values, to determine that a first criterion has been met[[;]] by:
			identifying a subset of the timestamped values corresponding to a first set of inflection points;  
			determining that the subset of timestamped values occurs within a first time window;
			determining that the first set of inflection points includes at least a first threshold number of inflection points; and
			determining that each inflection point in the first set of inflection points corresponds to at least one timestamped value in the subset of timestamped values that exceeds a first threshold value;
		processing the first data stream to identify first context data indicating a functional state of the wearable computing device, and wherein the first context data is used in determining that the first criterion has been met,
		determining, from a first set of possible no-handed inputs that do not involve either hand of an end-user, a second set of possible no-handed inputs that do not involve either hand of an end-user, wherein the second set of possible no-handed inputs includes fewer possible no-handed inputs than the first set of possible no-handed inputs; 
		determining that the first criterion corresponds to a first no-handed input included in the second set of possible no-handed inputs; and 
		mapping the first no-handed input to a first command for execution by the wearable computing device.
		wherein, prior to determining that the first criterion has been met, updating a default criterion by adjusting parameters of the first time window, threshold number of inflection points, and the first threshold value, based on the first context data, to generate the first criterion. 

Response to Arguments

Applicant’s arguments with respect to claims 1-12, and 14-21 have been fully considered, but they are directed to claims as amended, and therefore are moot in view of the new grounds of rejection presented above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK F MARINELLI whose telephone number is (571)270-3383.  The examiner can normally be reached on Monday - Friday: 8:00AM - 5:00PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, George Eng can be reached on (571)-272-7495.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/PATRICK F MARINELLI/Primary Examiner, Art Unit 2699